—In an action, inter alia, to recover moneys belonging to a limited liability company of which the plaintiff is a member, the plaintiff appeals from an order of the Supreme Court, Westchester County (DiBlasi, J.), dated July 5, 2000, which granted the *494defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (5) and (7).
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the complaint, which states a cause of action to recover damages for conversion, is barred by the applicable three-year Statute of Limitations, since the alleged conversion occurred in August 1996 and the action was commenced in February 2000 (see, CPLR 214 [4]; Vigilant Ins. Co. v Housing Auth., 87 NY2d 36, 44). Accordingly, the Supreme Court properly granted the motion to dismiss the complaint.
The plaintiffs remaining contentions are without merit. Santucci, J. P., Altman, Florio and Luciano, JJ., concur.